By the Court.
Lumpkin, J.,
delivering the opinion.
By the fifth section of the Act of 1845, organizing this Court, it is provided that: “If the decision and judgment of the Court below be for a sum certain, and be affirmed in the Supreme Court, the plaintiff may'-, in the Superior Court, enter judgment against the defendant and his securities for the amount of principal, interest- and cost, as shall be confessed or found by the jury, and ten per cent, damages on the principal sum, and have execution immediatély after the decision of the Supreme Court, so certified as aforesaid: Provided, that, if any one or more of the judges of the Supreme Court shall certify that, in his or their opinion, such cause was not taken up for delay only, then, and in such cases, the damages shall not be allowed.”
In the case of Andrew Turner against William Collins, (8 Geo. Rep. 436) this Court held, that application for the certificate must be made during the term at which the decision was rendered. That decision must control this case.
We do not feel called upon to review the grounds for the construction thus early put upon the statute. The decision, itself, must stand for a reason, until changed by the Legislature.
As counsel are frequently compelled tO' leave the Court before the judgment is rendered, it would be a wise precaution to apply in advance for the certificate, as, for instance, when the case is argued,-in case the judgment is adverse.
*267JUDGMENT.
Whereupon, it is considered and adjudged by the Court, that the judgment of the Court below be affirmed.